Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The earliest effective filing date is  May 27 2015.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10650243 (copending US application 15874420) in view of Yamaji (US 2012/0020648 A1, a reference of PTO 1449).
As to claim 1, claim 1 of ‘243 parent patent discloses that an image processing device comprising a processor, wherein the processor (ll. 1, note that a processor is inherent):
 acquires a moving image and a plurality of still images (ll. 2-3);
 extracts characteristic information from the plurality of still images (ll. 4-6) sets a first image condition for a  portion of the moving image relating to the characteristic information to be rougher  than a second image analysis evaluation condition for another portion of the moving image based on the characteristic information (ll. 7-17);
evaluates frame images included in the one portion of the moving image in accordance with the first image evaluation condition, and evaluates frame images included in the another portion of the 
outputs, of frame images included in the moving image, a frame image having an evaluation value not less than a  first threshold value (ll. 32-37).
‘243 does not mention first image condition is lower than the second image condition, which is well known in the art.
	Yamaji, in an analogous environment, further discloses the limitation ([0113]).
The knowledge that using the extracted image condition (extracted first resolution) lower than the extracted image condition (resolution of still images)  is a desirable way to subject that would have been within the skill in the art, as evidenced by Yamaji for improving  the quality of the image.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the well-known scheme of  Yamaji  with the well-known technique in image processing of   KSR, 550 U.S., at 417.
Claim 16 and 20 are corresponding method  and medium to claim 1, the rejection is addressed with respect to claim 1.
Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of claims are the same.
	
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1). Determining the scope and contents of the prior art.
2). Ascertaining the differences between the prior art and the claims at issue.
3). Resolving the level of ordinary skill in the pertinent art.
4). Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

s 1,16, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yamaji in view of .
 As to claim 1,  Yamaji discloses that an image processing device comprising a processor, wherein the processor (Fig. 2, 20):
 acquires a moving image and a plurality of still images ([0010]);
 extracts characteristic information from the plurality of still images ([0084]-[0086]) sets a first image condition (resolution) for a  frame of the moving image relating to the characteristic information to be lower  than a second image analysis evaluation condition for another portion of the moving image based on the characteristic information ([0082]-[0086], [0113], claim 21);
evaluates frame images included in the one frame of the moving image in accordance with the first image evaluation condition (representative value), and evaluates frame images included in the another image of the moving image in accordance with the second image evaluation condition ([0082]-[0086], [0113]); and

	
Yamaji (even through does not mention extract portion of moving images but the limitation is taught by the cited prior arts), in an analogous environment, further discloses the portion of moving image extracted ([0003]-[0007])
	The prior art utilizes extracted portion of moving image and still image  to  obtain the noise free image to be printed ([0006])
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the well-known scheme of  cited prior art with the well-known technique in image processing of Yamaji because the combination is nothing more than a “predictable use of prior art elements according to their established functions.”  KSR, 550 U.S., at 417.
. 

Allowable Subject Matter
Claims 10-11  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGGE WU whose telephone number is (571)272-7429.  The examiner 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JINGGE WU/Primary Examiner, Art Unit 2663